     Case 1:19-mc-00041-ALC Document 1-1 Filed 01/31/19 Page 1 of 5




ATTORNEYS FOR APPLICANTS
RSM PRODUCTION CORPORATION AND JACK GRYNBERG

UNITED STATES DISTRICT COURT
SOUTHERN DISCTRICT OF NEW YORK


 IN RE THE APPLICATION OF RSM
 PRODUCTION CORPORATION AND
 JACK GRYNBERG,
                                                     Civil Action No. 19-Misc.___

 REQUEST    FOR        DISCOVERY
 PURSUANT TO 28 U.S.C. §1782.




        EX PARTE APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C.
                               §1782
       COMES NOW, Applicants, Jack Grynberg and RSM Production Corporation

(“Applicants”), and applies for an ex parte Order pursuant to 28 U.S.C. § 1782 to obtain

discovery in the form of subpoenas to be served on banks located within the Southern

District of New York, and for the production of relevant documents in the possession,

custody, and/or control of Bank of America N.A.; Bank of NY Mellon; BNP Paribas SA;

Citibank N.A.; Commerzbank AG; Deutsche Bank AG; HSBC Bank (USA) NA;

JPMorgan Chase Bank N.A.; Royal Bank of Scotland PLC; Standard Chartered Bank; UBS

AG; Wells Fargo Bank, N.A.; Credit Suisse; and Safra National Bank of New York

(collectively, the “New York Banks”) for use in the pending foreign Israeli proceeding

RSM Production Corp. et al v. Minister of National Infrastructures, Energy and Water et

al., Civil Case No. 27516-04-15 (the “Israeli Proceeding”) for the reasons set forth in this

Application, the Memorandum of Law, the Declaration and exhibits thereto, submitted

contemporaneously with this Application.

                                             1
     Case 1:19-mc-00041-ALC Document 1-1 Filed 01/31/19 Page 2 of 5



       This Application meets all of the statutory and discretionary requirements

necessary to obtain discovery under Section 1782:

       1. Each of the New York Banks “resides” at or is “found” in this district;

       2. Applicants, the plaintiffs in the Israeli proceeding, are “interested” persons;

       3. The Israeli Proceedings are pending before a “foreign or international tribunal,”

          and the information obtained will be used in and in support of the Israeli

          Proceeding.

       In addition, the discretionary factors favoring discovery are also satisfied:

       1. The New York Banks are not a party to the litigation in Israel;

       2. The Applicants are not attempting to circumvent the requirement of the

          Jerusalem District Court;

       3. The Israeli courts are receptive to this form of discovery; and

       4. The discovery sought is not unduly burdensome or intrusive.

       In further support of this Application, the Applicants rely on the accompanying

memorandum of law and the declaration of Noam Schreiber, with attached exhibits

submitted herewith. A proposed order is submitted herewith.

       Wherefore, Applicants respectfully request that this Court enter an order:

       1. Authorizing Applicants to issue and serve subpoenas on the New York Banks

          for the production of the following documents:

          All wire transfers to; wire transfers from; and all documents and records

          including but not limited to applications to open an account, account records,

          monthly statements, wire transfer records, deposit or withdraw records and/or

                                             2
     Case 1:19-mc-00041-ALC Document 1-1 Filed 01/31/19 Page 3 of 5



            cancelled checks in the name of, or concerning, Binyamin (or Benjamin) Ben-

            Eliezer for the period beginning January 1, 2006 to December 31, 2008.

         2. Directing the New York Banks to produce the documents requested in their

            respective subpoenas within twenty-one days of service of the subpoena and as

            required under the Federal Rules of Civil Procedure and the Local Rules of the

            United States District Court for the Southern District of New York.

         3. Directing the New York Banks to preserve documents and evidence, electronic

            or otherwise, in their possession, custody or control that contain information

            potentially relevant to the subject matter of the Applicants’ document request.

         4. Retaining jurisdiction over this matter for the purpose of enforcement and

            assessing any supplemental request for discovery assistance that may be

            requested by the Applicants.

         Based on the reasons set forth in this Application; the declaration of Noam

Schreiber, Adv.; as well as the exhibits thereto; and the Memorandum of Law; Applicants

clearly meet the requirements of 28 U.S.C. §1782, and this Application for the Order

should be granted.

         A proposed order and subpoenas are submitted together with this Application.



Dated:          New York, NY
                January 30 , 2019



Respectfully submitted,




                                             3
Case 1:19-mc-00041-ALC Document 1-1 Filed 01/31/19 Page 4 of 5



                   LAW OFFICE OF DANIEL L. ABRAMS, PLLC

                   By: ___________________________
                          Daniel L. Abrams
                          dan@lawyerquality.com
                          1250 Broadway, 36th Floor
                          New York, New York 10001
                          Telephone: (646) 821-4575
                          Attorney for Jack J. Grynberg


                   /s/
                   ____________________________________
                   Jeffrey Michels
                   L. Marc Zell (Pro Hac Vice To Be Filed)
                   ZELL & ASSOCIATES INTERNATIONAL ADVOCATES
                   LLC
                   350 Fifth Avenue
                   59th Floor
                   Empire State Building
                   New York, NY 10118
                   Phone: (212) 971-1349
                   Fax: (212) 253-4030
                   E-mail: jmichels@fandz.com; mzell@fandz.com
                   Attorneys For RSM Production Corp. and Jack J.
                   Grynberg.




                                4
Case 1:19-mc-00041-ALC Document 1-1 Filed 01/31/19 Page 5 of 5




                              5
